Citation Nr: 0333958	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  02-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral 
cataracts.  

2.  Entitlement to an initial compensable evaluation for 
tension-type headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active service from February 1978 to February 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In a substantive appeal filed in March 2002, the veteran 
withdrew the claim of entitlement to service connection for a 
sleep disorder, i.e., sleep apnea.  


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
veteran's cataracts had their inception in active service.

2.  The veteran's service-connected headache disorder has 
been manifested by reported complaints of daily headaches 
which are sometimes prolonged; there is no clinical evidence 
that the veteran has prostrating attacks of headaches 
averaging once a month over a several-month period, and no 
functional limitations have been attributed thereto by 
competent medical evidence.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the Board 
concludes that bilateral cataracts were incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303 (2003).

2.  The criteria for a 10 percent evaluation for headaches 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence, and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, supra.  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  However, the U.S. Court of 
Appeals for the Federal Circuit (CAFC) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Kuzma v. 
Principi, supra (citing with approval Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002), both of which had implicitly 
overruled Karnas in this regard); see also Stephens v. 
Principi, 16 Vet. App. 191 (2002) (per curiam) (holding that 
Court remand for the Board to apply the VCAA is not required 
where the Board decision had been issued before the date of 
enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the February 
2002 Statement of the Case (SOC) and associated 
correspondence issued since the appellant filed his claim, 
the appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  He was 
advised that, if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claim in the SOC issued in 
February 2002.  In addition, the appellant was advised of the 
specific VCAA requirements in the correspondence issued in 
August 2002.  It thus appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
new regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  

In the present case, the SOC informed the appellant of the 
types of evidence which would be necessary to substantiate 
his claims.  Moreover, inasmuch as the appellant has had more 
than ample time during the pendency of this matter in which 
to submit supportive information, evidence, and argument, and 
has in fact done so, the holding of the Federal Circuit in 
its decision in PVA, supra, has been fulfilled.  Therefore, 
the Board finds that no useful purpose would be served in 
remanding this matter for more development or procedural 
steps.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Kuzma v. Principi, 
supra.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background

A review of the veteran's service medical records discloses 
that he was seen on several occasions with complaints of 
headaches.  It was noted that the headaches were not related 
to his eye problems.  He was seen in the optometry clinic in 
October 1999, at which time decreased vision secondary to 
molear sclerotic cataracts, both eyes, was noted.  Also in 
October 1999, a diagnosis of neurological signs cataracts, 
both eyes, was reported.  The November 1999 separation 
examination revealed early cataracts, blurry vision, and 
headaches.  

The veteran was accorded a VA optometry examination in April 
2000.  He reported a history of a cataract in one his eyes 
one year before.  He complained of blurry vision after 15 to 
30 minutes of reading.  Clinical evaluation revealed no 
evidence of cataracts in either eye.  

The veteran was accorded a VA neurological examination in 
April 2000.  He reported a history of daily headaches for a 
number of years.  The headaches were described as bifrontal 
and temporal.  Midrin provided no relief.  The diagnosis was 
tension-type headaches.  

A November 2000 operative report from the Naval Medical 
Center in San Diego, California, revealed pre-diagnoses of 
rhegmatogenous retinal detachment, left eye, and 
proliferative vitreoretinopathy.  The veteran underwent the 
following procedures:  scleral buckle, pars plana vitrectomy, 
endolaser photocoagulation, and gas-fluid exchange.  

In January 2001, the veteran was accorded a comprehensive eye 
examination, which revealed dense cataract, left eye.  

A February 2001 operative report from Naval Medical Center, 
San Diego, revealed a pre-diagnosis of cataract, left eye.  
The veteran underwent phacoemulsification with intraocular 
lens implant, left eye.  

VA treatment records dated in May 2001 show that the veteran 
was seen with complaints of blurry vision in his right eye.  
The diagnosis was mild cataract, right eye. 

In December 2001 the veteran underwent a VA comprehensive eye 
examination.  The diagnoses were refractive error, 
presbyopia, both eyes; dry eye symptoms, retinal detachment 
status post scleral buckle and sponge, right eye; mild 
cataracts 

In January 2001, the veteran was seen in the optometry clinic 
with complaints of occasional dry eyes.  He requested 
artificial tears.  He reported "okay" vision with his 
bifocal spectacles. 


III.  Legal Analysis

A.  Service connection for early cataracts

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran seeks service connection for early cataracts, 
claiming that the onset of the condition occurred in service 
and that such has persisted to the present.  

Following consideration of the evidence of record, the Board 
concludes that entitlement to service connection for early 
cataracts is warranted.

As noted above, his service medical records document 
diagnoses of early cataracts.  Moreover, the November 1999 
separation examination documented early cataracts, with 
blurry vision.  Following separation from service, the 
veteran reported continued symptoms of blurry vision.  
Specifically, during his April 2000 examination, he 
complained of blurry vision and previous diagnoses of 
cataracts, less than a year before.  In February 2001, the 
veteran was diagnosed with cataract, left, and underwent 
phacoemusification with intraocular lens implant, left eye.  
The record reflects a current diagnosis of cataract, right 
eye.  

The Board has also considered the April 2000 VA examination 
report, wherein the examiner reported that there was no 
evidence of a cataract in either eye.  Unfortunately, the 
Board can assign little probative value to this finding, as 
the examiner apparently did not have access to the veteran's 
claims folder, as he indicated that the veteran's records 
were not available for review.  

Notwithstanding that the initial post-service eye examination 
was unremarkable for objective findings of early cataracts, 
the record does show that there were continued subjective 
complaints of blurry vision.  Furthermore, in February 2001 
the veteran underwent phacoemusification with intraocular 
lens implant, left eye.  In addition, the veteran is 
currently diagnosed with cataract, right eye.  

Although the evidence in regard to this claim is less than 
overwhelming in the veteran's favor, the Board finds that the 
evidence is in relative equipoise, and, resolving reasonable 
doubt in favor of the veteran, he is entitled to a grant of 
service connection for early cataracts.

B.  Increased rating for tension-type headaches

Disability evaluations are determined by the application of 
the VA Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Currently, the veteran's tension-type headaches are assigned 
a noncompensable (zero percent) rating pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8100.  Under DC 8100, a 
noncompensable evaluation is assigned for characteristic 
prostrating migraine attacks, which occur less frequently 
than one every two months.  A 10 percent disability 
evaluation is assigned for migraines with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  For the next higher, 30 percent disability 
evaluation, there must be migraines with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  For a 50 percent disability 
evaluation to be warranted, there must be migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Id.

On review of the merits of this claim, the Board finds that 
the veteran's headache disability more nearly approximates 
the criteria for a 10 percent rating.  In this regard, the 
Board notes that the evidence shows that the veteran has a 
history of daily tension headaches, which have not been 
relieved with Midrin.  It was noted that he was generally 
able to work with his headaches.  More recently, the evidence 
includes daily migraine headaches that require rest in a dark 
room and Midrin.  The frequency of prostrating attacks, a key 
factor in determining the proper evaluation, is not entirely 
clear in this case.  However, resolving reasonable doubt in 
the veteran's favor, the Board concludes that the evidence 
more nearly approximates the criteria for a 10 percent 
evaluation.  Therefore, a 10 percent evaluation for migraine 
headaches under Diagnostic Code 8100 is warranted.  A 
frequency of prostrating attacks averaging once a month, the 
criteria for the next higher evaluation of 30 percent, has 
not been shown.  Moreover, the Board finds that a 10 percent 
evaluation is warranted during the entire appeal period at 
issue, as the record reasonably supports a finding that his 
headaches have always affected, to at least some degree, his 
level of activity. 

In exceptional cases where schedular evaluations are found to 
be inadequate, there may be consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular evaluations are 
assignable for tension-type headaches, but the medical 
evidence reflects that the required manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required hospitalization or frequent treatment for 
his tension-type headaches.  Nor is it shown that his 
disability from tension-type headaches, by itself, presents 
such an unusual disability picture or otherwise so markedly 
interferes with his employment as to render impractical the 
application of regular schedular standards.  Rather, for the 
reasons noted above, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted. 


ORDER

Entitlement to service connection for early cataracts is 
granted.

A 10 percent evaluation for tension-type headaches is granted 
for the entire period at issue, subject to controlling 
regulations applicable to the payment of monetary benefits.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



